UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7423



NATHANIEL ELLERBE, JR.,

                                              Plaintiff - Appellant,

          versus


KEITH WILEY; LARRY SNEAD,

                                           Defendants - Appellees,

          and


DANIEL L. STIENEKE,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Wallace Wade Dixon,
Magistrate Judge. (CA-98-339)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Ellerbe, Jr., Appellant Pro Se. Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nathaniel Ellerbe, Jr., appeals the magistrate judge's order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.*   We have reviewed the record and the magistrate judge's

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the magistrate judge.   See Ellerbe v. Wiley, No.

CA-98-339 (E.D.N.C. Sept. 14, 1999).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 1999).


                                2